As filed with the Securities and Exchange Commission on May 11, 2016Registration No. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AMCHI GENDYNAMY SCIENCE CORPORATION (Exact name of registrant as specified in its charter) PRETTY VALLEY ACQUISITION CORPORATION (Former name of registrant) Delaware 47-1360654 State or other jurisdiction incorporation or organization (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 1809 Pritchard Way Hacienda Heights, CA 91745 (626) 322-5205 (Address, including zip code, and telephone number, including area code of registrant’s principal executive offices) Inc. Plan (USA) Trolley Square, Unit 20C Wilmington, DE 19806 800-462-4633 (Name, address, including zip code, and telephone number, Including area code, of agent for service) With copy to Cassidy & Associates 215 Apolena Avenue Newport Beach, California 92662 949-673-4510 949-673-4525 (fax) Approximate Date of Commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. [ X ] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier registration statement for the same offering. If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions “large accelerated filer,”“accelerated file,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filed [] Non-accelerated filed [ ] Smaller reporting company [ X ] The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission acting pursuant to said section 8(a), may determine . CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Share
